Citation Nr: 0213698	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-27 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis B infection claimed to be the 
result of Department of Veterans Affairs (VA) medical 
treatment.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the VA 
Regional Office (RO) in Little Rock, Arkansas.  The veteran 
appeared at hearings at the RO in June 1996 and July 1998.  
The veteran also appeared before a Member of the Board via a 
video hearing in August 2000.  The Board remanded this issue 
for additional development in December 2000.


FINDING OF FACT

Based on the medical evidence on file, it is not shown that 
the veteran developed hepatitis B as a result of the VA 
treatment to include VA prescribed medication.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis B as a result of VA medical treatment to include 
prescription medication is not warranted.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that VA-prescribed medication, Lithium, 
and the VA physician's failure to monitor his blood levels, 
caused him to develop hepatitis B.

The provisions of the 38 U.S.C.A. § 1151 provide that where 
any veteran shall have suffered an injury, or an aggravation 
of any injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or death of the veteran, disability 
or death compensation shall be awarded in the same manner as 
if such disability or death were service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of § 1151, as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment, was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization or treatment and additional 
disability and there was no need for any identification of 
"fault" on VA's part.  The Supreme Court further found that 
the then-implementing regulation, 38 C.F.R. § 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. § 1151 with respect to that regulation's inclusion 
of a fault or accident requirement.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA medical treatment and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The mere 
fact that aggravation of an existing disease or injury 
occurred is not sufficient to warrant compensation in the 
absence of proof that the additional disability was the 
result of VA medical treatment or examination.  38 C.F.R. 
§ 3.358(c)(2).

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of this 
amendment was, in effect, to overrule the Supreme Court's 
decision in Gardner, which held that no showing of negligence 
or fault was necessary for recovery under § 1151.

Where a law or regulation changes after a claim has been 
filed, but before the judicial process has been concluded, 
the version most favorable to the appellant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran in this 
case filed his § 1151 claim before the element of fault was 
reintroduced to such claims effective in October 1997, the 
immediate post-Gardner state of the law, which was applicable 
prior to those amendments is applicable in the veteran's 
case.  See VAOPGCPREC 40-97 (1997).  Even though the veteran 
claims that he has additional disability as a result of 
negligence or fault on the part of VA, the Board is only 
required to find a causal connection between VA treatment and 
additional disability caused thereby, without regard to 
negligence or fault.

In the instant case, the Board finds that the veteran is not 
entitled to compensation under 38 U.S.C.A. § 1151 for 
hepatitis B.

The record reveals that the veteran was hospitalized at a VA 
Medical Center (VAMC) in October 1978 for detoxification with 
diagnoses of drug and alcohol abuse.  VAMC discharge 
summaries dated in December 1992 and July 1993 show 
additional hospitalizations for alcohol and polysubstance 
abuse and dependency.  These records indicate that the 
veteran was prescribed Lithium for his psychological 
problems.  An October 1994 VAMC discharge summary notes the 
veteran's history of alcohol and polysubstance abuse.  
Following laboratory testing, alcoholic hepatitis was 
diagnosed.  VA medical records from November to December 1994 
show further testing revealed active Hepatitis B.  The 
records show that he requested to resume Lithium to control 
his anger and irritability.  VA medical records from 
September 1996 to November 1998 show continued monitoring and 
treatment for chronic active Hepatitis B as well as 
prescriptions for Lithium.  In October 1997, his liver 
function tests were normal.

A Social Security Administration (SSA) decision, dated in 
December 1996, shows that the veteran is disabled due to his 
hepatitis and his psychological disorder.  Documentation 
indicates that the veteran continued to be treated with 
Lithium for his psychological disorder.

At a July 1998 VA examination, the veteran reported that he 
had been diagnosed with bipolar disorder about 5 to 7 years 
ago and was treated with Lithium.  The examiner noted that 
the veteran's VA medical records showed positive history for 
alcohol abuse.  On evaluation, the liver was not palable and 
there was no evidence of icterus, edema, or ascites.  The 
examiner noted that the laboratory tests were positive for 
Hepatitis B, but there was no evidence of liver damage due to 
use of Lithium.

In support of his claim, the veteran submitted excerpts from 
several medical articles and text which discuss Lithium 
therapy.  However, none of these excerpts show a relationship 
between Lithium therapy and viral hepatitis.  

At his August 2000 hearing, the veteran testified that the 
VA's failure to monitor his Lithium levels in his blood 
caused him to develop a toxic poison resulting in Hepatitis 
B.  The veteran testified that he was not basing this claim 
on any statement from a physician, but that he had obtained 
this information from reading medical texts.

In any case where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A claimant cannot meet this burden simply by presenting lay 
testimony, because laypersons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

After consideration of all of the evidence of record, the 
Board concludes that an adequate etiologic link relating any 
aspect of the veteran's diagnosis of chronic active Hepatitis 
B to any aspect of his VA medical treatment is not of record.  
While the evidence of record shows that the veteran was 
prescribed Lithium for treatment of his psychological 
disorder and that he has been diagnosed with chronic active 
Hepatitis B, other than the veteran's own statements, the 
record does not contain medical evidence or opinions 
supporting the veteran's claim of a relationship between the 
two.  There is no documentation of record showing that the 
veteran is qualified to diagnose the presence of any medical 
condition.  Further, there is no medical evidence that 
indicates that his chronic active Hepatitis B is a pathologic 
condition residual to any drug reaction, and such would be 
required to make the claim plausible.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the Board concludes that 
the veteran's claim for 38 U.S.C.A. § 1151 benefits for 
Hepatitis B must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
under 38 U.S.C.A. § 1151.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

VCAA 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate his claim by the 
statement of the case, multiple supplemental statements of 
the case, a Board remand, and a June 2001 letter.  The 
provisions of VCAA pertaining to the duties and 
responsibilities of the VA and the veteran as to 
notification, obtaining, and submission of evidence in 
support of the claim, were specifically addressed in a June 
2001 letter to veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record
shows that the RO has secured the veteran's service medical 
records, VA medical records, and a VA examination. The 
veteran's Social Security Administration records were 
considered as were the medical excerpts he submitted.  
Moreover, the veteran appeared at multiple hearings including 
one before a Member of the Board.  As noted above, the RO 
contacted the veteran in June 2001 and requested additional 
medical evidence. In July 2001 and May 2002 statements, the 
veteran reported that all the pertinent evidence was already 
of record in VA medical records.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis B as a result of VA medical 
treatment is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

